Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the amendment filed on 04/28/2022, claims 1-14 and 16-20 are examined and allowed.
Claims 1-14 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a method of iteratively screening a lot of electrolytic capacitors having a predetermined rated voltage having combined method steps of measuring a first leakage current of each individual capacitor in a first set of capacitors in the lot and calculating a first mean leakage current therefrom; removing each of the individual capacitors from the first set that have a measured first leakage current equal to or above a first predetermined value, thereby forming a second set of capacitors, the first predetermined value being equal to one or more standard deviations above the first mean leakage current; subjecting the second set of capacitors to a burn in treatment, wherein the burn in treatment comprises applying a predetermined test voltage to the capacitors; after the burn in treatment, measuring a second leakage current for each of the individual capacitors in the second set of capacitors and calculating a second mean leakage current therefrom; comparing the second leakage current measured for each of the individual capacitors in the second set to the first leakage current measured for each of the individual capacitors in the second set; and removing from the lot each of the individual capacitors from the second set that have a second leakage current equal to or above a second predetermined value and/or that have a second leakage current that does not change by a specified amount compared to the first leakage current measured for each of the individual capacitors, thereby forming a third set of capacitors, the second predetermined value being equal to one or more standard deviations above the second mean leakage current, wherein each of the capacitors in the first set is located in a unique position on a carrier plate on a leakage current measurement apparatus, further wherein each of the individual capacitors in the second set of capacitors is maintained in its respective unique position on the carrier plate on the leakage current measurement apparatus, further wherein the carrier plate is positioned on the leakage current measurement apparatus in the same manner as when the first leakage current was measured as recited in claim 1. Claims 2-14 and 16-17 depend from allowed claim 1. They are also allowed accordingly.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Petrzilek et al (Pat# 10,983,011) disclose Lifetime Determining Technique For A Solid Electrolytic Capacitor And System For The Same.
Paulsen et al (Pat# 8,441,265) disclose Apparatus And Method For Screening Electrolytic Capacitors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867